No. 05-665

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2007 MT 38N


CHARLES WILLET,

              Petitioner and Appellant,

         v.

TOWN OF ST. IGNATIUS,

              Respondent and Respondent.




APPEAL FROM:         The District Court of the Twentieth Judicial District,
                     In and For the County of Lake, Cause No. DV 2004-145,
                     Honorable C.B. McNeil, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Wilmer E. Windham, Attorney at Law, Polson, Montana

              For Respondent:

                     Dean A. Stensland, Boone Karlberg, P.C., Missoula, Montana


                                                        Submitted on Briefs: August 23, 2006

                                                                 Decided: February 13, 2007

Filed:

                     __________________________________________
                                        Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Charles Willet (Willet) was hired as the Police Chief for the town of St. Ignatius in

September 2000. He was terminated from that position in February 2004 by the mayor of

St. Ignatius for unsatisfactory performance. Willet appealed his termination to the Police

Commission which sustained it. He then appealed the Police Commission’s decision to

the Twentieth Judicial District Court for Lake County. The District Court also affirmed

the termination. Willet appeals the District Court’s Findings of Fact, Conclusions of Law

and Order. We affirm.

                                          ISSUE

¶3     Willet raises numerous issues on appeal.       The dispositive issue, however, is

whether the District Court erred in upholding the decision of the Police Commission

sustaining Willet’s discharge from employment.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4     Willet was hired as Police Chief for the town of St. Ignatius in September 2000.

In January 2002 John Connot (Connot) became mayor of St. Ignatius. Connot and Willet

met regularly to discuss Willet’s duties and responsibilities. They also met to discuss the


                                         2
many citizen complaints Connot received about Willet. From the time Connot became

mayor until Willet’s discharge, Connot repeatedly instructed Willet on various issues

related to his job performance. On many occasions, Willet ignored or chose not to

comply with Connot’s instructions. In December 2003 Connot notified Willet, by letter,

that his work performance was unacceptable. The letter expressed numerous concerns

the mayor had about Willet’s approach to and performance of his job.             The letter

requested that Willet rectify those areas of concern by January 27, 2004. Willet testified

that he received the December letter, reviewed it and forwarded it to his attorney.

¶5     By letter dated February 6, 2004, Connot discharged Willet, concluding that

Willet’s performance remained unacceptable. Willet appealed his discharge before the

Police Commission for the town of St. Ignatius (Commission). The Commission met in

special session on April 30, 2004, to consider the appeal. Willet, his attorney, Connot,

and the attorney for St. Ignatius attended the hearing. The Commission took evidence

and heard the testimony of eight witnesses for St. Ignatius and one witness for Willet. On

May 30, 2004, the Commission issued its decision upholding Willet’s termination. The

Commission determined that Willet had failed to rectify the job performance issues

identified in Connot’s December 2003 letter, and that Willet’s performance had

deteriorated during January 2004.

¶6     Willet appealed the Commission’s decision to the District Court. The District

Court found that the record contained substantial evidence to support the Commission’s

factual findings.   It also concluded that the Commission’s evidentiary rulings were




                                         3
correct.   Therefore, it determined that the Police Commission’s decision to sustain

Willet’s termination was correct.

¶7     Willet filed a timely appeal.

                               STANDARD OF REVIEW

¶8     A final decision of the police commission may be appealed to the district court

which has jurisdiction to review all questions of fact and law. The function of the district

court is to review the law to determine whether the rulings of the commission are correct

and to review the facts to determine whether they are supported by substantial evidence.

The district court shall defer to the police commission unless the findings of fact or

conclusions of law are clearly erroneous, in violation of constitutional or statutory

provisions, or characterized by an abuse of discretion, among other things. Section 2-4-

704(2), MCA. See also Wolny v. City of Bozeman, 2001 MT 166, ¶ 14, 306 Mont. 137, ¶

14, 30 P.3d 1085, ¶ 14. When we review the district court’s opinion, we apply the

standard of review set forth in § 2-4-704, MCA. Wolny, ¶ 15.

                                       DISCUSSION

¶9     As noted above, Willet presented numerous arguments on appeal, including claims

that the Commission failed to provide him an impartial hearing, his due process rights

were violated by inadequate notice of and grounds for termination, and the record did not

support the contention that his performance was unsatisfactory under the circumstances.

Our review of the record reveals that these arguments are without merit. Therefore, we

have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996

Internal Operating Rules, as amended in 2003, which provides for memorandum


                                         4
opinions. It is manifest on the record before us that the findings of fact are supported by

substantial evidence.   Additionally the legal issues are clearly controlled by settled

Montana law which the District Court correctly interpreted.

¶10   We affirm the decision of the District Court.


                                                /S/ PATRICIA COTTER


We Concur:

/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ JOHN WARNER
/S/ BRIAN MORRIS




                                         5